 


109 HRES 804 EH: 
U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 804 
In the House of Representatives, U. S.,

June 12, 2006
 
RESOLUTION 
 


Whereas the Catholic Patriotic Association of China is a government-sanctioned organization that does not represent the majority of Chinese Catholics, and has been used by the Government of the People’s Republic of China to oppress Catholics who choose to remain loyal to the Pope as their spiritual leader;
Whereas on April 30, 2006, the Chinese Government-sanctioned Catholic Patriotic Association of China conducted an unauthorized episcopal ordination of the priest Joseph Ma Yinglin, elevating him to the office of bishop without the approval and against the wishes of the Holy Father Pope Benedict XVI;
Whereas on May 3, 2006, the Chinese Government-sanctioned Catholic Patriotic Association of China conducted an unauthorized episcopal ordination of the priest Joseph Liu Xinhong, elevating him to the office of bishop without the approval and against the wishes of the Holy Father Pope Benedict XVI;
Whereas on May 14, 2006, the Chinese Government-sanctioned Catholic Patriotic Association of China installed Bishop Vincent Zhan Silu as Bishop of Mindong Diocese without the approval and against the wishes of the Holy Father Pope Benedict XVI;
Whereas according to information reported by the Vatican, bishops and priests in the People’s Republic of China have been subjected to strong pressures and threats to take part in the episcopal ordinations which, being without pontifical mandate, are illicit and, besides, contrary to their conscience;
Whereas the entire world follows with attention the progress of religious freedom in China and had hoped that such deplorable episodes by now would belong to the past;
Whereas following a trip to China in August 2005, the United States Commission on International Religious Freedom reported that the Chinese Government continues to systematically violate the right to freedom of thought, conscience, and religion or belief, contravening both the Chinese Constitution and international human rights norms;
Whereas on May 3, 2006, the United States Commission on International Religious Freedom announced its 2006 recommendations to Secretary of State Condoleezza Rice and continued to identify China as one of ten Countries of Particular Concern;
Whereas Chinese law and policy restrict religious activities to those activities associated with the five officially-sanctioned patriotic religious organizations;
Whereas all other collective religious activities in China are illegal, and individuals from unregistered religious groups are subject to harassment, detention, and arrest;
Whereas freedom of religious expression is a fundamental right enshrined in the United States Constitution and recognized by all civilized nations; and
Whereas China, like all members of the United Nations, is bound by Article 18 of the Uniform Declaration of Human Rights which states: Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance: Now, therefore, be it 
 
That the House of Representatives—
(1)condemns, in the strongest possible terms, the actions of the Government of the People’s Republic of China to coerce Catholic bishops in China, both those in the Catholic Patriotic Association of China and those who remain loyal to the Pope, to violate their consciences and consecrate bishops in defiance of Rome;
(2)extends its deepest sympathy and condolences to the Catholic population of China and the Catholic Church for this insult to their beliefs and religious practices;
(3)reaffirms the right of all religious organizations to choose their leaders in a manner that is free of intimidation, terror, or coercion in accordance with Article 18 of the Uniform Declaration of Human Rights;
(4)urges the Government of China to end its repression of religious organizations, recognize the ecclesiastical authority of religious leaders to provide spiritual leadership to their followers, and end the practice of only allowing religious worship through state-sanctioned patriotic religious associations; and
(5)encourages the Government of China to refrain from additional ordination of Catholic bishops while the Vatican and the Catholic Patriotic Association of China resolve their differences and adopt a mutually acceptable process for approving the elevation of bishops. 
 
Karen L. HaasClerk.
